Case 17-11491        Doc 34     Filed 03/25/19     Entered 03/25/19 16:34:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 11491
         Cathy Johnson-Curne

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/11/2017.

         2) The plan was confirmed on 06/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/12/2018, 02/05/2019.

         5) The case was Converted on 03/08/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11491             Doc 34          Filed 03/25/19    Entered 03/25/19 16:34:57                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $13,965.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                           $13,965.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,362.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $611.57
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,973.57

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI, Inc                                Unsecured         512.00           NA              NA            0.00        0.00
 American Airlines Federal Credit Union   Unsecured          75.00           NA              NA            0.00        0.00
 American Airlines Federal Credit Union   Unsecured          75.00           NA              NA            0.00        0.00
 Caine & Weiner                           Unsecured         348.00           NA              NA            0.00        0.00
 Comcast                                  Unsecured         450.00           NA              NA            0.00        0.00
 Commonwealth Edison Company              Unsecured         500.00        370.57          370.57           0.00        0.00
 Conserve                                 Unsecured      3,212.00            NA              NA            0.00        0.00
 Credit Control                           Unsecured         167.00           NA              NA            0.00        0.00
 Department Of Education                  Unsecured    202,276.00    205,250.87       205,250.87           0.00        0.00
 Felmar Realty Inc                        Unsecured      1,550.00            NA              NA            0.00        0.00
 ILLINOIS COLLECTION SE                   Unsecured         953.00           NA              NA            0.00        0.00
 ILLINOIS COLLECTION SE                   Unsecured         352.00           NA              NA            0.00        0.00
 ILLINOIS COLLECTION SE                   Unsecured         291.00           NA              NA            0.00        0.00
 ILLINOIS COLLECTION SE                   Unsecured         154.00           NA              NA            0.00        0.00
 Midland Funding LLC                      Unsecured         923.00        768.39          768.39           0.00        0.00
 Pangea Ventures                          Unsecured      3,164.00            NA              NA            0.00        0.00
 Peoples Gas                              Unsecured         500.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured      1,255.00       1,255.28        1,255.28           0.00        0.00
 Portfolio Recovery Associates            Secured       18,168.00     18,065.92        18,065.92      7,291.35    1,700.08
 Presence Resurrection Medical Center     Unsecured           0.00        865.52          865.52           0.00        0.00
 PYOD                                     Unsecured           0.00        561.44          561.44           0.00        0.00
 Resurgent Capital Services               Unsecured         500.00        596.56          596.56           0.00        0.00
 Resurgent Capital Services               Unsecured           0.00        410.60          410.60           0.00        0.00
 Resurgent Capital Services               Unsecured           0.00      1,217.00        1,217.00           0.00        0.00
 Saint Joseph Hospital                    Unsecured           0.00      8,274.62        8,274.62           0.00        0.00
 Seventh Avenue                           Unsecured         416.00        416.76          416.76           0.00        0.00
 Speedy Cash                              Unsecured         781.00        822.82          822.82           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-11491        Doc 34      Filed 03/25/19     Entered 03/25/19 16:34:57             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,065.92          $7,291.35           $1,700.08
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $18,065.92          $7,291.35           $1,700.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $220,810.43               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,973.57
         Disbursements to Creditors                             $8,991.43

 TOTAL DISBURSEMENTS :                                                                     $13,965.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
